      Case 1:20-cv-01814-DAD-EPG Document 19-1 Filed 10/26/20 Page 1 of 3


1    PAUL E. SALAMANCA, Deputy Assistant Attorney General
     Environment & Natural Resources Division
2    DAVID W. GEHLERT, Trial Attorney
3    JEFFREY N. CANDRIAN, Trial Attorney
     JEFFREY S. THOMAS, Trial Attorney
4    Natural Resources Section
     United States Department of Justice
5    P.O. Box 7611
6    Washington, D.C. 20044-7611
     Telephone: (202) 514-3553
7    Facsimile: (202) 305-0506
     jeffrey.thomas2 @usdoj.gov
8
     Attorneys for Federal Defendants
9
10
11                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
12
13
        HOOPA VALLEY TRIBE,                            Case No. 3:20-cv-05630-RS
14
                 Plaintiff,
15                                                     DECLARATION OF LISA M. HOLM IN
        v.                                             SUPPORT OF FEDERAL
16                                                     DEFENDANTS’ MOTION TO DISMISS
        UNITED STATES BUREAU OF
17      RECLAMATION; DAVID BERNHARDT,
        in his official capacity as Secretary of the
18      Interior; BRENDA BURMAN, in her
        official capacity as Commissioner of the
19      United States Bureau of Reclamation;
        ERNEST CONANT, in his official capacity
20      as U.S. Bureau of Reclamation California-
        Great Basin Regional Director; and UNITED
21      STATES DEPARTMENT OF THE
22      INTERIOR

23                Defendants.
24
25                                          DECLARATION

26   I, Lisa M. Holm, declare as follows:
27      1. I submit this declaration in support of the Federal Defendants’ Motion to Dismiss. The
28
             following facts are within my personal knowledge.
     Case 1:20-cv-01814-DAD-EPG Document 19-1 Filed 10/26/20 Page 2 of 3


1     2. I am employed as a Supervisory Repayment Specialist with the U.S. Bureau of
2        Reclamation (Reclamation) in the Department of the Interior, with an educational
3
         background in Mechanical and Environmental Engineering. I have been employed by
4
         Reclamation since 2008. My current responsibilities include supervision of the water
5
6        rights and water supply contracting staff. In October 2019 I took over functional

7        responsibility for program-level management of the Water Infrastructure Improvements
8
         for the Nation Act (WIIN) contract conversions within the Central Valley Project.
9
      3. As the program manager of the WIIN Act contract conversions within the Central Valley
10
         Project (“CVP”), I review for accuracy and completeness all contracts before they are
11
12       executed by the Regional Director of the California-Great Basin Region and I track the

13       status of all potential and completed contracts.
14
      4. At this time, Reclamation has CVP-related contracts with 234 local water contractors.
15
      5. Of those, 198 contractors hold contracts that potentially qualify for conversion, and 79
16
17       have requested that their contracts be converted pursuant to the WIIN Act.

18    6. To date, Reclamation has executed 56 contracts pursuant to the WIIN Act and 34
19       contracts are in the process of being converted.
20
      7. 119 contractors have water service contracts or renewable term repayment contracts and
21
         have not requested conversion pursuant to the WIIN Act.
22
23    8. Having managed the conversion of these contracts, I can state that these contract

24       conversions modify the terms of repayment of long-term capital construction costs
25       related to the CVP. Namely, conversion contracts accelerate repayment of CVP-related
26
         construction costs from the original due date of 2030 pursuant to the provisions of §
27
28
Case 1:20-cv-01814-DAD-EPG Document 19-1 Filed 10/26/20 Page 3 of 3
